MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Jul 13 2020, 9:20 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel G. Foote                                           INDIANA DEPARTMENT OF CHILD
Indianapolis, Indiana                                     SERVICES
Valerie K. Boots                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Appellate Division                                        Robert J. Henke
Indianapolis, Indiana                                     Monika Prekopa Talbot
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana
                                                          ATTORNEY FOR APPELLEE CHILD
                                                          ADVOCATES, INC.
                                                          DeDe K. Connor
                                                          Indianapolis, Indiana




                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 13, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
                                                          20A-JT-178
                                                          Appeal from the
                                                          Marion Superior Court
                                                          The Honorable
                                                          Mark A. Jones, Judge




Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020                      Page 1 of 17
      of J.H., Mother, 1 and Te.R.J.,                               The Honorable
      Ta.R.J., T.T.J., and T.H.,                                    Peter P. Haughan, Magistrate
      Minor Children,                                               Trial Court Cause Nos.
                                                                    49D15-1901-JT-134
      J.H.,                                                         49D15-1901-JT-138
      Appellant-Respondent,                                         49D15-1901-JT-139
                                                                    49D15-1901-JT-141
               v.

      Indiana Department of Child
      Services,
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,

      Appellee-Guardian Ad Litem.



      Kirsch, Judge.


[1]   J.H. (“Mother”) appeals the juvenile court’s termination of her parental rights

      as to her four children. On appeal, Mother raises four issues, which we

      consolidate and restate as follows:


               I.       Whether the juvenile court committed clear error in
                        determining there was a reasonable probability that the




      1
        The juvenile court also terminated the parental rights of T.J., Sr. (“Father”), but he is not participating in
      this appeal. However, because Father was a party of record in the juvenile court, he is a party on appeal. See
      Ind. Appellate Rule 17(A).



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020                       Page 2 of 17
                       conditions that led to the removal of her children would
                       not be remedied; and


              II.      Whether the trial court committed clear error in
                       determining that termination of Mother’s parental rights
                       was in the best interests of her children.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother has four children: Te.R.J., born September 27, 2007; Ta.R.J., born

      June 30, 2012; T.T.J., born December 11, 2014; and T.H., born July 28, 2016

      (collectively, “Children”). Appellant’s App. Vol. II at 51. On March 11, 2017,

      the Indiana Department of Child Services (“DCS”) removed Children from

      Mother’s care on an emergency basis due to allegations of abuse and/or

      neglect. Id. On March 14, 2017, DCS filed a petition alleging that Mother’s

      Children were children in need of services (“CHINS”) . Id. at 53, 69, 72, 76,

      79. The same day, the juvenile court issued an order that formally removed

      Children and placed them with DCS, citing: (1) Mother’s lack of stable housing

      and employment; (2) Mother’s problems with substance abuse, mental illness,

      domestic violence; and (3) Mother’s criminal behavior, which had included jail

      time. Id. at 53, 64. On June 6, 2017, the juvenile court held a fact finding

      hearing and adjudicated Children to be CHINS based on Mother’s admission

      that she “needs the assistance of DCS to address alternative conflict resolution

      within the home,” and that the coercive intervention of the court was necessary.
Id. at 53. The juvenile court ordered Mother to participate in home-based case

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 3 of 17
      management, submit to random drug screens, complete a domestic violence

      assessment, and participate in Children’s therapy. Id.


[4]   On March 8, 2017, the juvenile court held a permanency hearing, at which

      DCS recommended that the plan for permanency remain reunification. Id. at

      55. On April 19, 2018, the juvenile court granted DCS’s motion to suspend

      Mother’s parenting time, noting that Mother had visited Children only once

      since the permanency hearing. Id. at 56. At a September 27, 2018 periodic

      review hearing, DCS reported that Mother was visiting Children but had been

      jailed twice and did not have stable housing or employment; however, Mother

      said she was willing to participate in services. Id. at 57. DCS was ordered to

      coordinate a psychological evaluation for Mother. Id. At a January 2, 2019

      permanency hearing, DCS requested that the plan for Children be changed to

      adoption, and the juvenile court granted the request. Id. at 57-58. On January

      25, 2019, DCS filed its petitions to terminate Mother’s parental rights. Id. at 69-

      82.


[5]   On July 15 and October 1, 2019, the juvenile court held final evidentiary

      hearings on DCS’s petitions. Tr. Vol. II at 1-208. Family Case Manager

      (“FCM”) Teirenney Fincher (“FCM Fincher”) testified that she worked with

      Mother and Children for approximately one and a half years, ending in January

      2019. Id. at 33. Children were initially placed with a paternal aunt, but

      eventually two of the children were placed with the maternal aunt because the

      paternal aunt was unable to provide for Children. Id. at 44. At one point,

      Mother went to the maternal aunt’s residence, threatened her, and broke

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 4 of 17
      windows in the apartment. Id. DCS then placed the two children who were

      with the maternal aunt into foster care, and the other two children were also

      eventually placed in foster care. Id. at 44-45. FCM Fincher referred Mother for

      drug screens, home-based casework, therapy, substance abuse assessment, and

      domestic violence services. Id. at 37. Mother missed several drug screens and

      did not complete a domestic violence assessment. Id. at 37-39.


[6]   Mother would stay with various family and friends and was without stable

      housing during much of the time that FCM Fincher worked with Mother. Id.

      Mother often verbally and physically confronted those family and friends. Id.

      During one of Mother’s visits with Children that FCM Fincher supervised,

      Mother charged FCM Fincher and challenged her to fight. Id. at 44. FCM

      Kathryn Mosby (“FCM Mosby”) also testified that Mother had not shown the

      ability to provide Children with permanency. Id. at 133.


[7]   FCM Fincher observed signs of mental illness with Mother. Id. at 43. Mother

      told FCM Fincher that she felt “things crawling on her skin” and that she felt

      like someone was following her. Id. Mother also made statements about

      someone “bio hacking” her. Id. Mother also told Home-Based Case Manager

      (“HBCM”) Sylvester Carr (“HBCM Carr)” that she was “biometrically

      hacked,” and she described DCS workers as “devils” or “some type of aliens,”

      who never told her “what was going on” and that she would report the DCS

      workers to the FBI. Id. at 27, 72-73. FCM Tehya Jones (“FCM Jones”)

      testified that she handled Mother’s case from January to June of 2019 and that

      Mother told her that she often hallucinated; FCM Jones also testified that
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 5 of 17
      Mother’s statements exhibited paranoid thoughts. Id. at 113, 116. FCM Jones

      referred Mother to Choices Care for a psychological evaluation. Id. at 80, 115-

      16. Mother did not think there was anything wrong with her, but she

      eventually completed a psychological assessment and obtained a prescription.
Id. at 75.


[8]   HBCM and visitation facilitator Crystal Heard (“HBCM Heard”) testified that

      she worked with Mother from November 2017 until April 2018 to help Mother

      obtain housing, employment, and achieve sobriety, but Mother did not achieve

      these goals. Id. at 63-64. Mother briefly obtained housing and employment,

      but she lost both. Id. at 63-64, 67. Mother did not consistently participate in

      visits, sometimes cancelling at the last minute and sometimes failing to respond

      when the provider called to confirm a visit. Id. at 66. When Mother did visit,

      she was always late and never took food for Children even though providers

      encouraged her to do so. Id. at. 51, 65-66. In April of 2018, the juvenile court

      suspended Mother’s parenting time. Id. at 41-42.


[9]   HBCM Carr testified that he worked with Mother from August to October

      2018. Id. at 72. Mother’s goals were employment, housing, and transportation,

      but she did not achieve those goals. Id. at 73. Mother refused to give HBCM

      Carr any information or sign any documents for housing. Id. Mother was

      provided a bus pass, but she did not use public transportation because she was

      afraid that people around her would attack her. Id. At one point, the services

      provided through HBCM Carr were interrupted because Mother was

      incarcerated. Id. at 74.
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 6 of 17
[10]   By June of 2019, Mother did not have any parenting time but still had home-

       based case management. Id. at 115. Mother’s participation in services was

       sporadic. Id. at 120. FCM Jones believed that Mother would not comply with

       services even if given more time and concluded that Mother would not be able

       to provide stable housing for Children because she kept moving from one

       residence to another. Id. at 120-21. FCM Jones also said that Mother would

       not be able to provide financially for Children because she did not have a job.
Id. at 121.


[11]   Choices Care Coordinator Arica Chatterley (“CCC Chatterley”) testified that

       she became involved in Mother’s case in January 2019. Id. at 87. CCC

       Chatterley made referrals for Mother for drug screens, individual therapy, and a

       psychological evaluation. Id. at 88. Mother communicated with CCC

       Chatterley inconsistently. Id. at 90. Mother demanded new referrals for

       services she had previously refused to complete, such as random drug screens,

       individual therapy, and a psychological evaluation. Id. at 91. DCS eventually

       approved the reopening of the referrals. Id.


[12]   Mother testified that since March of 2017, she had been arrested twelve times;

       Mother had also been convicted of theft and was incarcerated at the time of the

       termination hearings, although she was able to attend the second hearing. Id. at

       185, 190, 193, 198-99; DCS Ex. 41. Mother admitted that she had stopping

       taking medication for her mental illnesses about a year earlier because she did

       not like how the medication made her feel. Tr. Vol. II at 200. Guardian Ad

       Litem Marybeth Browne (“GAL Browne”) testified that Mother’s behavior had
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 7 of 17
       been erratic, hostile, and aggressive. Id. at 148. GAL Browne testified that

       Children were happier since they had been removed from the care of relatives

       because Children were engaged in activities and liked their placements. Id. at

       149-50. GAL Browne recommended adoption for Children because this was in

       the best interest of Children. Id. at 154.


[13]   On December 30, 2019, the juvenile court entered its order terminating

       Mother’s parental rights in Children. Appellant’s App. Vol. II at 51-68. The

       juvenile court concluded, in part:


               46. o. The Court finds that DCS has shown by clear and
               convincing evidence that there is a reasonable probability that the
               conditions that resulted in the Children’s placement outside the
               home of [Mother] will not be remedied.


               ....


               47. e. The Court finds that DCS has shown by clear and
               convincing evidence that there is a reasonable probability that the
               continuation of the parent-child relationship between [Mother]
               and the Children poses a threat to the well-being of the Children.


               ....


               48. i. The Court finds that DCS has shown by clear and
               convincing evidence that the termination of the parent-child
               relationship between [Mother] and the Children is in the best
               interests of the Children.
Id. at 65-66. Mother now appeals.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 8 of 17
                                       Discussion and Decision
[14]   Mother argues that the trial court committed clear error in concluding that the

       conditions that led to removal of the Children would not be remedied and that

       termination of Mother’s parental rights was in the best interests of Children. As

       our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive -- so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child and

       acknowledges that parental rights are of a constitutional dimension, the law

       allows for the termination of those rights when a parent is unable or unwilling

       to meet his responsibility as a parent. Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 145 (Ind. 2005). Parental rights are not absolute and

       must be subordinated to the child’s interests in determining the appropriate

       disposition of a petition to terminate the parent-child relationship. In re J.C.,

       994 N.E.2d 278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental

       rights is not to punish the parent but to protect the child. In re D.P., 994 N.E.2d
1228, 1231 (Ind. Ct. App. 2013). Termination of parental rights is proper where

       the child’s emotional and physical development is threatened. Id. The juvenile

       court need not wait until the child is irreversibly harmed such that his physical,

       mental, and social development is permanently impaired before terminating the

       parent-child relationship. Id.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 9 of 17
[15]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the juvenile court’s unique position to assess the evidence, we

       will set aside the court’s judgment terminating a parent-child relationship only if

       it is clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if

       the legal conclusions made by the juvenile court are not supported by its

       findings of fact, or the conclusions do not support the judgment. In re S.P.H.,

       806 N.E.2d 874, 879 (Ind. Ct. App. 2004).


[16]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. Here, however, because Mother does not claim that

       the findings are unsupported by the evidence in the record, we need only

       determine whether the findings support the juvenile court’s legal conclusions.

       See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (Unchallenged findings

       “must be accepted as correct.”). If the evidence and inferences support the trial

       court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d
1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[17]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove:


               (A) that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 10 of 17
        (i) The child has been removed from the parent for at least six (6)
        months under a dispositional decree.


        (ii) A court has entered a finding under IC 31-34-21-5.6 that
        reasonable efforts for family preservation or reunification are not
        required, including a description of the court’s finding, the date
        of the finding, and the manner in which the finding was made.


        (iii) The child has been removed from the parent and has been
        under the supervision of a local office or probation department
        for at least fifteen (15) months of the most recent twenty-two (22)
        months, beginning with the date the child is removed from the
        home as a result of the child being alleged to be a child in need of
        services or a delinquent child;


        (B) that one (1) of the following is true:


        (i) There is a reasonable probability that the conditions that
        resulted in the child’s removal or the reasons for placement
        outside the home of the parents will not be remedied.


        (ii) There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the
        child.


        (iii) The child has, on two (2) separate occasions, been
        adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of
        the child.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 11 of 17
       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. In re

       H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition are true, the court shall terminate the parent-child relationship. Ind.

       Code § 31-35-2-8(a).


                    I. Remedying Reason for Removal of Children
[18]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we determine what conditions

       led to the child’s placement and retention in foster care, and, second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. We consider not only the initial reasons the child was

       removed but also any basis resulting in the continued placement outside of a

       parent’s home. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). In the

       second step, the juvenile court must judge a parent’s fitness at the time of the

       termination proceeding, considering evidence of changed conditions and

       balancing a parent’s recent improvements against habitual patterns of conduct

       to determine if there is a substantial probability of future neglect or deprivation.

       E.M., 4 N.E.3d at 643. The juvenile court has discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before termination.
Id. at 642-43. “Requiring trial courts to give due regard to changed conditions

       does not preclude them from finding that parents’ past behavior is the best

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 12 of 17
       predictor of their future behavior.” Id. at 643. Pursuant to this rule, “trial

       courts have properly considered evidence of a parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate housing and employment.” In re D.B., 942 N.E.2d 867, 873 (Ind.

       Ct. App. 2011). In addition, DCS need not provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change. In re Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007). “We entrust that delicate balance to the trial court,

       which has discretion to weigh a parent’s prior history more heavily than efforts

       made only shortly before termination.” E.M., 4 N.E.3d at 643.


[19]   When determining whether the conditions for the removal would be remedied,

       the juvenile court may consider the parent’s response to the offers of help,

       including services offered by DCS and the parents’ response to those services.

       D.B., 942 N.E.2d at 873. Where there are only temporary improvements and

       the pattern of conduct shows no overall progress, the juvenile court might

       reasonably find that under the circumstances the problematic situation will not

       improve. N.Q., 996 N.E.2d at 392. “A pattern of unwillingness to deal with

       parenting problems and to cooperate with those providing social services, in

       conjunction with unchanged conditions, support a finding that there exists no

       reasonable probability that the conditions will change.” Lang v. Starke Cty. Office

       of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.

       “Also, the failure to exercise the right to visit one’s children demonstrates a lack




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 13 of 17
       of commitment to complete the actions necessary to preserve [the] parent-child

       relationship.” Id. (internal quotation omitted).


[20]   Here, Mother argues that the trial court committed clear error in determining

       that the conditions that led to the removal of Children would not be remedied

       because the evidence showed that: 1) she has a bond with Children, who were

       happy to see her during visits, and she had age-appropriate conversations with

       Children; 2) she had “obtained gainful employment and housing at “various

       times”; 3) according to HBCM Heard, Mother sometimes showed good

       parenting skills; and 4) even though DCS was concerned about Mother’s lack of

       sobriety, HBCM Heard testified that during the visits she supervised, Mother

       did not appear to be under the influence of any substances. See Appellant’s Br. at

       12-13.


[21]   Mother’s arguments ask us to reweigh the evidence, which our standard of

       review does not allow. See H.L., 915 N.E.2d at 149. The reasons the trial court

       cited for removing the Children included: Mother’s lack of stable housing and

       employment; Mother’s problems with substance abuse, mental illness, domestic

       violence; and Mother’s criminal behavior, which had included jail time.

       Appellant’s App. Vol. II at 53, 64. There is no evidence Mother made any

       progress remedying these conditions. Mother did obtain employment and

       housing but only briefly. Tr. Vol. II at 63-64, 67, 73. She made no progress on

       her mental illnesses, evinced by her statements that: she felt “things crawling

       on her skin,” she was “biometrically hacked,” and DCS workers were “devils”

       or “some type of aliens.” Id. at 27, 43, 72-73. Mother also hallucinated and

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 14 of 17
       exhibited paranoid thoughts and behavior. Id. at 113, 116. Mother did

       complete a psychological assessment and was prescribed medication, but the

       record contains no evidence that her mental illnesses were alleviated, and to the

       extent that medication might have reduced her symptoms, Mother testified that

       she had not taken her medication for one year. Id. at 75, 200. The record also

       contains no evidence suggesting that Mother would remedy her criminal

       behavior. Since Children were removed, Mother was arrested twelve times,

       was convicted of theft, and was incarcerated at the time of the termination

       hearings. Id. at 185, 190, 193, 198-99; DCS Ex. 41.


[22]   We also find that factors that were not the initial reasons Children were

       removed also support the trial court’s conclusion that there was no reason to

       believe that Children should be returned to Mother. See N.Q., 996 N.E.2d at

       392. Mother was verbally and physical aggressive with family and friends who

       provided housing to her. Tr. Vol. II at 39. Mother’s failure to cooperate with

       those providing services also supported the trial court’s conclusion that Mother

       would not remedy the reasons for the removal of children. See Lang, 861
N.E.2d at 372. For instance, Mother missed drug screens, did not complete a

       domestic violence assessment, and cancelled visitation sessions with Children at

       the last minute. Tr. Vol. II at 39, 66. Accordingly, we conclude that Mother

       has failed to show that the trial court committed clear error in determining that




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020   Page 15 of 17
       there was not a reasonable probability that the reasons for the removal of

       Children would be remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i).2


                                    II. Best Interests of Children
[23]   Mother argues the trial court committed clear error in determining that

       terminating her parental rights was in the best interest of children, relying on

       the same facts she cited in her argument regarding whether the reasons for

       removal of Children would be remedied. Here again, Mother asks us to

       reweigh the evidence, which is not our prerogative under our standard of

       review. See H.L., 915 N.E.2d at 149.


[24]   In determining the best interests of a child, the juvenile court is required to look

       to the totality of the evidence. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 203 (Ind. Ct. App. 2003). The juvenile court must subordinate

       the interests of the parent to those of the children. Id. The juvenile court need

       not wait until the children are irreversibly harmed before terminating the

       parent-child relationship. A.D.S., 987 N.E.2d at 1158-59. The inability of a

       parent to provide a stable environment for a child also supports a trial court’s

       conclusion that termination of parental rights is in a child’s best interests.




       2
         Mother also contends that the trial court committed clear error in determining that the continued existence
       of the parent-child relationship poses a threat to the well-being of Children. Under Indiana Code section 31-
       35-2-4(b)(2)(B), DCS needed to prove only that there was a reasonable probability that the conditions that
       resulted in removal of Children would not be remedied or that that there was a reasonable probability that the
       continuation of the parent-child relationship posed a threat to the well-being Children. Because we conclude
       that the evidence supports the juvenile court’s conclusion that the conditions leading to removal of Children
       would not be remedied, we need not address this argument.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020                    Page 16 of 17
       K.T.K., 989 N.E.2d at 1230. The recommendation by a DCS case manager and

       a guardian ad litem to terminate parental rights is sufficient to show by clear

       and convincing evidence that termination is in the child’s best interests. A.D.S.,

       987 at 1158-59.


[25]   Here, FCM Jones did not believe that Mother would comply with services

       given more time and testified that Mother would not be able to provide stable

       housing for Children and that Mother could not provide financially for

       Children. Tr. Vol. II at 120-21. FCM Mosby testified that Mother had not

       shown the ability to provide Children with permanency. Id. at 133. GAL

       Browne testified that Mother’s behavior had been erratic, hostile, and

       aggressive and recommended that adoption was in the best interest of Children.
Id. at 148-50. Therefore, Mother has failed to demonstrate that the juvenile

       court committed clear error in determining that termination of her parental

       rights was in the best interest of Children.3


[26]   Affirmed.


       Najam, J., and Brown, J., concur.




       3
        Mother also argues that her marijuana use did not justify termination of her parental rights. Because we do
       not rely on that fact in affirming the trial court, we need not address that issue.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-178 | July 13, 2020                   Page 17 of 17